internal_revenue_service number release date index number ------------------------------------ ---------------------------- ------------------------------------- in re ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc psi b04 plr-154406-06 date date ------------------------- ----------------------- --------------------------- --------------------------------------------------------- ---------------------------- --------------------------- ------- ------- ------- ------- ------- ------- --------------- --------------- --------------- ---------- -------- ---------- legend legend taxpayer taxpayer daughter trust company date year year year year year year a b c d e f dear ------------------------------ this is in response to a letter dated date and subsequent correspondence submitted by your personal representative requesting rulings under ' g of the internal_revenue_code and and of the procedure and administration regulations the facts submitted and the representations made are as follows on date taxpayer created trust trust consists of five trusts one of which is for the benefit of daughter daughter’s trust daughter’s trust has generation-skipping_transfer gst tax potential plr-154406-06 in year taxpayer made a gift of stock in company to daughter’s trust taxpayer valued the gift at dollar_figurea also in year taxpayer made a gift of stock in company to daughter’s trust taxpayer valued the gift at dollar_figureb taxpayer and taxpayer hired an accounting firm to prepare their year form sec_709 united_states gift and generation-skipping_transfer_tax returns in preparing the form sec_709 the accounting firm failed to allocate or advise taxpayer and taxpayer to allocate their respective gst exemptions to their gifts to daughter’s trust in year taxpayer and taxpayer did not elect to treat gifts made by either of them in year as made by both pursuant to ' in year taxpayer made a gift of stock in company to daughter’s trust taxpayer valued the gift at dollar_figurec taxpayer and taxpayer hired an accounting firm to prepare their year form sec_709 in preparing the form sec_709 the accounting firm failed to allocate or advise taxpayer and taxpayer to allocate their respective gst exemptions to the gift to daughter’s trust in year taxpayer and taxpayer elected to treat gifts made by either of them in year as made by both pursuant to ' in year taxpayer made a gift of stock in company to daughter’s trust taxpayer valued the gift at dollar_figured taxpayer and taxpayer hired an accounting firm to prepare their year form sec_709 in preparing the form sec_709 the accounting firm failed to allocate or advise taxpayer and taxpayer to allocate their respective gst exemptions to the gift to daughter’s trust in year taxpayer and taxpayer elected to treat gifts made by either of them in year as made by both pursuant to ' in year taxpayer made a gift of stock in company to daughter’s trust taxpayer valued the gift at dollar_figured taxpayer and taxpayer hired an accounting firm to prepare their year form sec_709 in preparing the form sec_709 the accounting firm failed to allocate or advise taxpayer and taxpayer to allocate their respective gst exemptions to the gift to daughter’s trust in year taxpayer and taxpayer elected to treat gifts made by either of them in year as made by both pursuant to ' in year taxpayer and taxpayer each made gifts of stock in company to daughter’s trust taxpayer and taxpayer valued each of their gifts at dollar_figuree taxpayer and taxpayer hired an accounting firm to prepare their year form sec_709 in preparing the form sec_709 the accounting firm failed to allocate or advise taxpayer and taxpayer to allocate their respective gst exemptions to their gifts to daughter’s trust in year taxpayer and taxpayer elected to treat gifts made by either of them in year as made by both pursuant to ' plr-154406-06 in year taxpayer made a gift of stock in company to daughter’s trust taxpayer valued the gift at dollar_figuref taxpayer and taxpayer hired an accounting firm to prepare their year form sec_709 in preparing the form sec_709 the accounting firm failed to allocate or advise taxpayer and taxpayer to allocate their respective gst exemptions to the gift to daughter’s trust in year taxpayer and taxpayer elected to treat gifts made by either of them in year as made by both pursuant to ' it has been represented that taxpayer and taxpayer each have sufficient gst_exemption available to allocate to the gifts made to daughter’s trust taxpayer and taxpayer are requesting an extension of time pursuant to g and to allocate their respective available gst exemptions to the gifts to daughter’s trust made in year sec_1 through that the gst_exemption allocated to the gifts will be effective as of the date each gift was made and that their gst_exemption was automatically allocated to the year gift to daughter’s trust pursuant to ' c law and analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 in effect at the time of the transfers provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that if any individual makes an indirect_skip during the individual's lifetime any unused portion of the individual's gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for the property zero if the amount of the indirect_skip exceeds the unused portion the entire unused portion shall be allocated to the property transferred plr-154406-06 sec_2632 provides that for purposes of ' c the unused portion of an individual's gst_exemption is that portion of the exemption that has not previously been-- a allocated by the individual b treated as allocated under ' b with respect to a direct_skip occurring during or before the calendar_year in which the indirect_skip is made or c treated as allocated under ' c with respect to a prior indirect_skip sec_2632 provides that for purposes of ' the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust sec_2632 provides that the term gst_trust means a_trust that could have a generation-skipping_transfer with respect to the transferor unless-- i the trust instrument provides that more than percent of the trust corpus must be distributed to or may be withdrawn by one or more individuals who are non-skip persons before the date that the individual attains age on or before one or more dates specified in the trust instrument that will occur before the date that such individual attains age or upon the occurrence of an event that may reasonably be expected to occur before the date that such individual attains age ii the trust instrument provides that more than percent of the trust corpus must be distributed to or may be withdrawn by one or more individuals who are non-skip persons and who are living on the date of death of another person identified in the instrument by name or by class who is more than years older than such individuals iii the trust instrument provides that if one or more individuals who are non-skip persons die on or before a date or event described in ' c b i or ii more than percent of the trust corpus either must be distributed to the estate or estates of one or more of such individuals or is subject_to a general_power_of_appointment exercisable by one or more of such individuals iv the trust is a_trust any portion of which would be included in the gross_estate of a non-skip_person other than the transferor if such person died immediately_after_the_transfer v the trust is a charitable_lead_annuity_trust within the meaning of ' e a or a charitable_remainder_annuity_trust or a charitable_remainder_unitrust within the meaning of ' d or vi the trust is a_trust with respect to which a deduction was allowed under ' for the amount of an interest in the form of the right to receive annual payments of a fixed percentage of the net fair_market_value of the trust property determined yearly and which is required to pay principal to a non-skip_person if such person is alive when the yearly payments for which the deduction was allowed terminate for purposes of ' c b the value of transferred property shall not be considered to be includible in the gross_estate of a non-skip_person or subject_to a right of withdrawal by reason of such person holding a right to withdraw so much of such property as does not exceed the amount referred to in ' b with respect to any transferor and it shall be assumed that powers of appointment held by non-skip persons will not be exercised plr-154406-06 sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b for such transfer or is deemed to be made under ' b or c b a the value of such property for purposes of ' a shall be its value as finally determined for purposes of chapter within the meaning of ' f or in the case of an allocation deemed to have been made at the close of an etip its value at the time of the close of the etip and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an etip on and after the close of such etip sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of the gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of the gst tax notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except plr-154406-06 in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer and taxpayer are granted an extension of time of sixty days from the date of this letter to allocate their respective available gst exemptions to the gifts made to daughter’s trust in year sec_1 through the allocations should be made on supplemental form sec_709 for year sec_1 through and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the returns based upon the facts submitted and the representations made the terms of daughter’s trust meet the definition of a gst_trust as defined in ' c b accordingly pursuant to c c a and a taxpayer 1’s and taxpayer 2’s gst_exemption were automatically allocated to the gift to daughter’s trust made in year except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied concerning the value of any gift made by taxpayer and taxpayer to any trust or individual for federal transfer_tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-154406-06 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william p o’shea william p o'shea associate chief_counsel passthroughs special industries enclosures copy for ' purposes
